Citation Nr: 0023806	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-41 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes, lumbar spine, L4-5.

3.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture, right ankle. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Montgomery, Alabama (hereinafter RO).

The issue of entitlement to service connection for pes planus 
is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Manifestations of the veteran's lumbar spine disorder 
include limitation of motion, with no objective evidence of 
painful motion, spasm, weakness, or tenderness, no postural 
or neurological abnormalities, and no loss of function due to 
pain.

2.  Manifestations of the veteran's right ankle disorder 
include less than moderate limitation of motion, with no 
objective evidence of painful motion, and no loss of function 
due to pain.


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative changes, lumbar spine, L4-5, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292 (1999).

3.  The criteria for an initial compensable evaluation for 
residuals of a stress fracture, right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service and VA medical records have been included 
in his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that these claims are based on the assignment of 
the initial ratings for disabilities following the initial 
awards of service connection for those disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (hereinafter Court) held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
Although the RO in this case misidentified the issues on 
appeal as claims for increased disability ratings, rather 
than as disagreements with the original rating awards, the 
statement of the case and the supplemental statements of the 
case have provided the veteran with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of initial disability 
evaluations for the veteran's service-connected lumbar spine 
and right ankle disorders.  Consequently, the Board sees no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluations assigned to his service-
connected lumbar spine and right ankle disorders.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

I.  Lumbar Spine

The veteran's service medical records reveal that he had the 
onset of low back pain in 1991, and subsequent to that time, 
had recurrent episodes of low back pain.  The pain was 
located over the mid-low back and was non-radicular in 
nature, that was aggravated by bending, lifting, and 
stooping.  The pain was relieved by heat and rest, and was 
treated by nonsteroidal anti-inflammatory drugs and physical 
therapy.  On service discharge examination, normal range of 
motion of the spine was reported.  A medical board found 
chronic lumbosacral strain.

Subsequent to service discharge, a VA examination conducted 
in December 1994, reported complaints of difficulty with 
prolonged sitting and standing, as well as lifting more than 
20 pounds.  Full range of motion of the lumbar spine was 
reported.  The diagnoses included mechanical low back pain 
with periodic exacerbations.  An x-ray found mild discogenic 
degenerative changes at L4-5.  A VA examination conducted in 
January 1999, found no objective evidence of painful motion, 
spasm, weakness, or tenderness.  There were no postural 
abnormalities, and there were no neurological abnormalities.  
Forward flexion was 76 degrees and backward extension was 23 
degrees, with flexion to the right to 28 degrees, and to the 
left to 23 degrees.  

Service connection for degenerative changes, lumbar spine, 
L4-5, was granted and a 10 percent evaluation was assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5292.  This rating is based on limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  Slight limitation of motion of the lumbar spine 
warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 20 percent rating is for assignment 
for moderate limitation of motion of the lumbar spine, and a 
40 percent disability rating is warranted when severe 
limitation of motion of the lumbar spine is shown.  Id.  If, 
however, a rating for the arthritic joint is noncompensable 
under the applicable diagnostic code due to insufficient 
limitation in the range of motion, a disability rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  

In this case, mild discogenic degenerative changes at L4-5 
have been established by x-ray evidence.  The initial VA 
examination subsequent to service discharge conducted in 
1994, reported full range of motion of the lumbar spine.  A 
VA examination conducted in 1999, reported forward flexion to 
76 degrees and backward extension to 23 degrees, with flexion 
to the right to 28 degrees, and to the left to 23 degrees.  
No objective evidence of painful motion, spasm, weakness, or 
tenderness was found.  

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40 and 4.45 (1999).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  The Court held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 (1999) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  However, in 
this case, the VA examiner in 1999 stated that there was 
"very little impairment of function due to pain."  
Additionally, the veteran stated that he did not have flare-
ups.

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for degenerative 
changes, lumbar spine, L4-5, as of the day following 
separation from active service, i.e., September 15, 1994.  
See 38 C.F.R. § 3.400(b)(2)(i) (1998).  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 10 percent for the disability 
at issue at any time subsequent to the day following 
separation from active service as moderate limitation of 
motion or functional loss due to pain have not been shown.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999). 

II.  Right Ankle

The veteran's service medical records reveal that the veteran 
incurred a sclerosis distal tibia stress fracture, as 
evidenced by an x-ray conducted in 1991.  On service 
separation examination, there were no residuals of the right 
ankle stress fracture reported.  Subsequent to service 
discharge, a VA examination conducted in December 1994, 
reported the veteran was able to stand on his toes and heels 
and perform a deep knee bend.  A VA examination conducted in 
January 1999, noted that the veteran walked well without a 
limp, cane, or appliance.  Objective evidence of painful 
motion was not shown.  Dorsiflexion on the right was 18 
degrees and plantar flexion was 42 degrees.  There was no 
varus or valgus angulation.  The diagnosis was  arthralgia of 
the right ankle with no loss of function due to pain.

Service connection for residuals of stress fracture, right 
ankle, was granted and assigned a noncompensable evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(1999).  Diagnostic Code 5271 provides a 10 percent 
disability rating for moderate limited motion of the ankle.  
The regulations define normal range of motion for the ankle 
as dorsiflexion from zero to 20 degrees and plantar flexion 
from zero to 45 degrees.  38 C.F.R. § 4.71 (1999).  Although 
limitation of motion of the right ankle has been shown by the 
most recent evidence of record, it has not been shown to be 
moderate in degree.

Additionally, the Board finds that a compensable evaluation 
is not warranted under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  The evidence reports that the veteran walked well 
without a limp, cane, or appliance.  The VA examiner in 1999 
found there was no loss of function of the right ankle due to 
pain.

The RO granted service connection and originally assigned a 
noncompensable evaluation for residuals of a stress fracture, 
right ankle as of the day following separation from active 
service, i.e., September 15, 1994.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1998).  After review of the evidence, there 
is no medical evidence of record that would support a 
compensable rating for the disability at issue at any time 
subsequent to the day following separation from active 
service as moderate limitation of motion of the right ankle 
or functional loss due to pain have not been shown.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for degenerative changes, lumbar spine, L4-5, 
is denied.  The claim of entitlement to an initial 
compensable evaluation for residuals of a stress fracture, 
right ankle is denied. 


REMAND

The veteran's service medical records reveal that on service 
entrance examination conducted in 1990, there was no evidence 
of flat feet.  In July 1991, flat feet were shown on 
examination.  In November 1991, the veteran stated that his 
feet hurt after standing for long periods of time.  On 
examination, bilateral pes planus was shown with very minimal 
flexibility.  Full range of motion at the right subtalar 
joint was limited with muscle splints.  The left subtalar 
joint had full range of motion without splints.  Heels were 
in the valgus at stance.  X-rays found bilateral hallux 
valgus, but no evidence of coalition.  The diagnosis was pes 
planus, with splinting of the right foot.  A computerized 
tomography scan conducted in February 1992, found no 
coalition, but evidence of spurring at joint surfaces.  The 
impression was probable bilateral navicular and cuboid 
cartilaginous coalition causing symptoms with over activity.  
In December 1992, the veteran complained of a recurrence of 
pain in the right foot.  It was noted that the veteran had a 
semi-flexible foot with pes planus.  The impression was 
mechanical pain secondary to semi-flexible pes planus and 
activity.  The veteran complained of pain in both feet 
primarily during and after running.  He stated that he had 
symptoms with his feet since basic training.  The impression 
was semi-flexible flat feet aggravated by military activity.  
In July 1993, moderate to severe bilateral pes planus was 
found.  X-ray evidence of subtalar joint coalition and 
navicular cuboid coalition was shown.  The impression was 
bilateral congenital tarsal coalition.  

A Medical Examination Board in June 1994, found that the 
veteran's pes planus was congenital and that it became mildly 
symptomatic while in boot camp when his physical activities 
were increased.  On examination, it was noted that the 
veteran had a relaxed flat foot in the standing position.  
The diagnoses included symptomatic pes planus that existed 
prior to service, with no significant abnormality.  The 
Physical Evaluation Board in August 1994, found compelling 
evidence to support that the veteran's pes planus existed 
prior to service and was not permanently aggravated by such 
service.  On examination for service discharge conducted in 
September 1994, moderate to severe bilateral pes planus was 
found.  Subsequent to service discharge, a VA examination in 
December 1994, found pes planus with complaint of foot pain.  

The Board remanded the issue of entitlement to service 
connection for pes planus in November 1998, to obtain an 
opinion as to the etiology of the veteran's bilateral foot 
disorders.  The examiner was specifically asked to give an 
opinion if any foot disorder existed prior to service and 
whether any such pre-existing condition underwent an increase 
in severity during service beyond its naturally expected 
progress.  An opinion was also requested as to the medical 
probability that any foot disorder began during the veteran's 
period of military service.  A complete rationale for all 
opinions was requested.  With regard thereto, a VA 
examination was conducted in December 1999.  The examiner 
stated:

My opinion as to the medical probability 
of the etiology of the bilateral foot 
disorders, this could have been running 
or overuse while in the service.  The 
foot disorder could have existed prior to 
the service and it might have increased 
in severity during the service beyond 
what is naturally expected to progress, 
however, he is very young to be having 
acquired disease.  

However, on examination, it was noted that both feet appeared 
normal.  The diagnosis was arthralgia of feet.  Pes planus 
was not reported.  Accordingly, the Board does not find that 
the examination in response to the Board's remand adequately 
addressed the issue of whether any pes planus currently 
shown, was incurred in or aggravated by military service.  

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature of 
any bilateral foot disorder, to include 
pes planus.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished, to 
include x-rays.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Based on 
review of the service medical records and 
the medical evidence subsequent to 
service discharge, the examiner should 
offer an opinion as to the etiology of 
any pes planus found.  The examiner is 
specifically asked to provide an opinion 
as to whether any pes planus found is 
congenital in nature and/or existed prior 
to service.  If it is found that pes 
planus pre-existed service, the examiner 
should provide an opinion as to whether 
the pre-existing pes planus underwent an 
increase in severity during service 
beyond its naturally expected progress.  
A complete rationale for all opinions 
should be provided.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that the VA 
examination has been conducted and 
completed in full.  If the examination is 
incomplete, appropriate corrective action 
is to be implemented.  If the examination 
report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1999).  

4.  Thereafter, if the issue remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 



